PER CURIAM.
In view of the decision of this Court of June 13, 1960, in San Soucie v. Schmidt, No. 15,506, and in Coar v. Cunningham, Nos. 15,529 and 15,530, 108 U.S.App.D.C. 350, 282 F.2d 833, it is ordered by the Court that the order of the District Court of December 9, 1959, awarding fees to counsel for the plaintiffs in the sum of $210,000, is reversed, the question of the amount of fees of plaintiffs’ attorneys to be paid out of the Teamsters’ treasury to await the result of our remand in Nos. 15,506 and 15,530.